DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 1/03/2022 have been entered.
Election/Restrictions
Newly submitted claims 23-25 and 30-32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 23-25 are directed to administration of LXB4 analogs whereas Applicant elected administration of LXB4; claim 30 is directed to treatment of a disease/condition which is not glaucoma, as elected by Applicant; and claims 31-32 are directed to administration which is not intravenous, as elected by Applicant.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23-25 and 30-32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant’s arguments, filed 1/03/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  In particular, all rejections of claims have been withdrawn in view of Applicant’s amendments to the claims, rendering Applicant’s arguments moot.  The following rejections and/or objections are newly applied.  They constitute the complete set presently being applied to the instant application.
Claim Objections 
Claim 1 is objected to for the following reason:
As amended, claim 1 is drawn to a method for providing neuroprotection of and/or treating a neural disorder or condition comprising administering to a subject in need thereof an effective amount of lipoxin B4 (LXB4) and/or an analog thereof.
The term “of” is generally understood to describe a relationship between two things.  In the context of the instant claim, however, the “thing” to which the provision of neuroprotection is associated with (and, more specifically, derived from) is “a neural disorder or condition”.  In other words, the claim indicates that administration of LXB4 somehow causes a neural disorder or condition to provide neuroprotection.  As such, the claim is understood as follows, and appropriate correction is required:
“A method for providing neuroprotection from and/or treating a neural disorder or condition, comprising administering to a subject in need thereof an effective amount of lipoxin B4 (LXB4) and/or an analog thereof.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karra et al (Nature 8(4):852-862, 2015) as evidenced by Mokhtari-Zaer et al (Brain Res Bull 165:40-47, 2020).
As amended, claim 1 is drawn to a method for providing neuroprotection from and/or treating a neural disorder or condition comprising administering to a subject in need thereof an effective amount of lipoxin B4 (LXB4) and/or an analog thereof.
Karra et al teach administration of “LXB4 (100 ng, intravenous (IV))” to “[m]ice (BALB/c)… systemically sensitized with ovalbumin (OVA)/aluminum hydroxide (Alum) and then challenged with OVA intranasally” (Page 853, Column 1) provides “pro-resolving actions for allergic mucosal inflammation in murine models of AR [allergic rhinitis] and asthma” (Page 855, Column 2).
As such, Karra et al teach a method for treating allergic rhinitis and asthma in OVA-sensitized mice comprising administering an effective amount of lipoxin B4 (LXB4).
As defined by the instant Specification, “[t]he term ‘neural disorder or condition’ includes any and all disorders and conditions that affect the eye and the central nervous system that involve neural degeneration and/or neural cell loss” (Paragraph 0039).
And, as evidenced by Mokhtari-Zaer et al, “induction of chronic asthma model in mice [via ovalbumin]… result[s] in neuroinflammation” and “induces neurodegeneration” (Page 41, Column 1; see also Page 45, Column 2: “OVA sensitization in the juvenile rats caused systemic and brain inflammation as well as memory deficiencies and passive avoidance test parallel by neuroinflammation”).
Accordingly, as evidenced by Mokhtari-Zaer et al, the OVA-sensitized mouse treated with lipoxin B4 (LXB4) according to the method of Karra et al entails a subject suffering from a neural disorder or condition, and in need of treatment thereof, as instantly claimed. 
As such, claim 1
Claims 6 and 12 a drawn to the method of claim 1 wherein LXB4 is administered by intravenous administration (claim 6) as a composition (claim 12).
As discussed above, Karra et al teach administration of “LXB4 (100 ng, intravenous (IV))” (Page 853, Column 1).
As such, claims 6 and 12 are anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 9-10, 12 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Serhan et al (US 6,627,658; of record) in view of Xiong et al (Curr Opin Investig Drugs 11(3):298-308, 2010).
As amended, claim 1 is drawn to a method for providing neuroprotection from and/or treating a neural disorder or condition (more specifically, traumatic brain injury (claims 4 and 27)) comprising administering to a subject in need thereof an effective amount of lipoxin B4 (LXB4) and/or an analog thereof.
As taught by Serhan et al, “LXB4 and LXB4 analogs have the ability to stimulate regeneration and ingrowth of vascular or epithelial tissue in tissues that are in need of such stimulation” such as, in the case of “cardiovascular disease… [wherein] blood vessel occlusion can be partially compensated by the natural process of angiogenesis” and, as such “[t]he LXB4 compounds of the invention can be used to enhance the body’s natural ability to repair itself by undergoing natural angiogenesis” (Column 15, Line 50 to Column 16, Line 22).
However, Serhan et al do not specifically teach the administration of LXB4 to provide neuroprotection from and/or in the treatment of a neural disorder or condition such as traumatic brain injury, as instantly claimed.
Yet, as taught by Xiong et al, “[s]trategies to enhance angiogenesis and neurogenesis improve brain functional recovery in experimental stroke and TBI [traumatic brain injury]” (Page 8, Conclusions).
Accordingly, in further view of Xiong et al, it would have been prima facie obvious to apply the method of Serhan et al to the treatment of traumatic brain injury.  In particular, considering that “[s]trategies to enhance angiogenesis and neurogenesis improve brain functional recovery in experimental stroke and TBI [traumatic brain injury]” (as taught by Xiong et al), the ordinarily skilled artisan would have reasonably predicted that administration of LXB4 – which “can be used to enhance the body’s natural ability to repair itself by undergoing natural angiogenesis” as taught by Serhan et al – would find use in the treatment of traumatic brain injury.
In view of all of the foregoing, claims 1, 4 and 27 are rejected as prima facie
Claims 2-3 are drawn to the method of claim 1 wherein the neural disorder or condition is or comprises CNS neurodegeneration and/or neural cell loss (claim 2), more specifically comprising the hippocampal neuron, corticol neuron, optic neuron or retinal ganglion cell (claim 3), and wherein the lipoxin B4 (LXB4) and/or an analog thereof administered to the subject inhibits/prevents said neurodegeneration and/or neural cell loss.
Since it is presumed that traumatic brain injury comprises CNS neurodegeneration and/or neural cell loss as recited by the claims, it is necessarily the case that administration of would inhibit/prevent said neurodegeneration and/or neural cell loss.
As such, claims 2-3 are also rejected as prima facie obvious.
Claims 6 and 12 a drawn to the method of claim 1 wherein LXB4 is administered by intravenous administration (claim 6) as a composition (claim 12).
As taught by Serhan et al, “[t]he compositions of this invention can be in a variety of forms” wherein “[t]he preferred mode of administration is… e.g., intravenous…” (Column 14, Lines 18-28).
 As such, claims 6 and 12 are also rejected as prima facie obvious.
Claims 9-10 are drawn to the method of claim 1 wherein the concentration of LXB4 is at least 0.2 nM or 50 nM (claim 9) and less than 1 mM (claim 10).
As taught by Serhan et al, “[a]n exemplary, non-limiting range for a therapeutically or prophylactically effective amount of an antiangiogenic of the invention is 0.1-20 mg/kg” wherein “[i]t is to be noted that the dosage values can vary with the type and severity of the condition to be alleviated” (Column 13, Lines 28-32).  Elsewhere, Serhan et al specifically teach administration of LXB4 
An ordinarily skilled person would have reasonably applied the exemplary, non-limiting range taught by Serhan et al (directed to antiangiogenic compounds) to the angiogenic LXB4 further taught by Serhan et al to arrive at the instantly claimed concentrations.
As such, claims 9-10 are also rejected as prima facie obvious.
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Serhan et al (US 6,627,658; of record) in view of Xiong et al (Curr Opin Investig Drugs 11(3):298-308, 2010) as applied to claims 1-4, 6, 9-10, 12 and 27 above, in further view of Atkins et al (Rev Neurol Dis 5(2):73-81, 2008).
Claim 5 is drawn to the method of claim 1 wherein the neural disorder or condition comprises vision loss.
As discussed above, Serhan et al in view of Xiong et al render obvious the instantly claimed method of treating traumatic brain injury comprising administering to a subject in need thereof an effective amount of LXB4.  However, the prior art do not specify treating traumatic brain injury comprising vision loss.
Yet, as further taught by Atkins et al, “[v]ision loss following head trauma is common” (Abstract).
Since it would have been obvious to treat any patient suffering from traumatic brain injury, it would have also been obvious to treat said patients exhibiting the common symptom of vision loss.  
As such, claim 5 is also rejected as prima facie obvious.
Claim Objections
Claims 7-8, 26 and 28-29 are objected to as depending from a rejected base claim.

Conclusion
The new ground(s) of rejection presented in this Office action are necessitated by Applicant’s amendments to the claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611